—Appeal from a judg*969ment of Ontario County Court (Doran, J.), entered April 30, 2001, convicting defendant upon his plea of guilty of sodomy in the second degree (two counts).
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed.
Memorandum: Contrary to the contention of defendant, the record establishes that his waiver of the right to appeal was knowing, intelligent and voluntary (see People v Hidalgo, 91 NY2d 733, 736). That waiver encompasses the contention of defendant that County Court erred in arraigning him without addressing his dissatisfaction with assigned counsel (see People v Viscomi, 286 AD2d 886, 886; People v Segrue, 274 AD2d 671, 672, lv denied 95 NY2d 908) as well as his contention that the bargained-for sentence is excessive (see People v Wright, 288 AD2d 899, lv denied 97 NY2d 689; People v Gonzalez, 207 AD2d 563, 564). Present—Pine, J.P., Wisner, Kehoe, Burns and Law-ton, JJ.